                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY

 CIELO JEAN GIBSON, URSULA
 MAYES, RACHEL KOREN, INA
 SCHNITZER, TIFFANY TOTH, AND
 KATARINA VAN DERHAM,
               Plaintiffs,                        ORDER
        v.
 POLE & PITT LLC AND HARDING                      Hon. Joseph H. Rodriguez
 BRASS, LLC d/b/a POLE POSITION
 GENTLEMEN’S CLUB,                                Civ. Action No. 17-6570
               Defendants.




       This matter comes before the Court on Plaintiffs’ motion seeking entry of default

judgment against Defendant Harding Brass LLC, pursuant to Rule 55 of the Federal

Rules of Civil Procedure [Dkt. No. 40]. The Court has considered Plaintiffs’

submissions in support of their Motion for Default Judgment and notes that Defendant

Harding Brass, LLC has not responded to the motion. For the reasons stated below,

default will be granted as to liability only and Plaintiffs will be directed to file an

additional submission, including an affidavit, detailing why the damages sought in this

motion are appropriate as to Defendant Harding Brass, LLC, given that Plaintiffs have

reached settlement with the other Defendant in this case, so the Court can assure that

there is not a double recovery.

        Plaintiffs Cielo Jean Gibson, Ursula Mayes, Rachel Koren, Ina Schnizter, Tiffany

Toth, and Katarina Van Derham (“Plaintiffs”) filed this action against Defendants Pole

& Pitt LLC and Harding Brass LLC d/b/a Pole Position Gentlemen’s Club

(“Defendants”) on August 30, 2017, alleging, inter alia, that Defendants used their
images and likenesses without permission or compensation in advertising for

Defendants’ strip club business in violation of the Lanham Act, 15 U.S.C. §1125 et seq.

and N.J.S.A. 56:4-1.

       The docket indicates that Defendants were properly served with the Amended

Complaint on November 2, 2017. [Dkt. No. 12] Unlike Defendant Pole & Pitt LLC,

Defendant Harding Brass LLC never filed an answer or other responsive pleading.

Clerk’s entry of Default was requested and granted on April 18, 2018. [Dkt. No. 21].

Then, Plaintiffs reached a confidential settlement agreement with Defendant Pole &

Pitt LLC on July 3, 2019. [Dkt. No. 39]. According to the Amended Complaint,

Harding Brass, LLC shares the same principle place of business with and operates the

same business, the Pole Position Gentleman’s Club, as dismissed Defendant Pole & Pitt

LLC.

       Plaintiffs move for Default Judgment pursuant to Rule 55 of the Federal Rules of

Civil Procedure. Rule 55 provides, in relevant part:

        (a) Entering a Default. When a party against whom a judgment for affirmative
relief is sought has failed to plead or otherwise defend, and that failure is shown by
affidavit or otherwise, the clerk must enter the party’s default.
        (b) Entering a Default Judgment.
        (1) By the Clerk. If the plaintiff’s claim is for a sum certain or a sum that can be
made certain by computation, the clerk – on the plaintiff’s request, with an affidavit
showing the amount due – must enter judgment for that amount and costs against a
defendant who has been defaulted for not appearing and who is neither a minor nor an
incompetent person.

       (2) By the Court. In all other cases, the party must apply to the court for a
default judgment. . . The court may conduct hearings or make referrals – preserving
any federal statutory right to a jury trial – when, to enter or effectuate judgment, it
needs to:
       (A) conduct an accounting;
       (B) determine the amount of damages;
       (C) establish the truth of any allegation by evidence; or
       (D) investigate any other matter.

Fed. R. Civ. P. 55.

       Thus, Rule 55(b)(2) authorizes district courts to enter default judgment against a

properly served defendant who fails to answer or plead within the allotted time. See

La. Counseling and Family Services, Inc. v. Makrygialos, LLC., 543 F. Supp. 2d 359,

364 (D.N.J. 2008) (citing Anchorage Assoc. v. Virgin Is. Bd. Of Tax Rev., 922 F.2d 168,

177 n.9 (3d Cir. 1990).

       Even when a properly served defendant has failed to plead or otherwise respond,

a plaintiff is not entitled to the entry of default judgment as of right, and the entry of

such a judgment is left primarily to the discretion of the district court. Hritz v. Woma

Corp., 732 F.2d 1178, 1180 (3d Cir. 1984). Default judgments are generally disfavored,

in the interest of having a case decided on its merits. United States v. $55,518.05 in

U.S. Currency, 728 F.2d 192, 194-95 (3d Cir. 1984). Defendants are deemed to have

admitted the factual allegations of the Complaint by virtue of their default, except those

factual allegations related to the amount of damages. See 10A Charles A. Wright,

Arthur R. Miller & Mary Kay Kane, Federal Practice and Procedure § 2688, at 58-59

(3d ed. 1998).

       However, the Court has considerable latitude when considering the entry of a

default judgment and, pursuant to Fed. R. Civ. P. 55(b)(2), it may conduct a hearing

when it needs to determine the amount of damages, to establish the truth of any

allegation by evidence or to investigate any other matter to effectuate a judgment.

Because of the strong disfavor for entering judgment by default, a Court must be

certain of its jurisdiction to impose personal liability upon a defendant or obligate him
or her in favor of a plaintiff before entering default judgment. See Ayers v. Jacobs &

Crumplar, P.A., 99 F.3d 565, 569 (3d Cir. 1996).

        Plaintiffs set forth a cognizable claim of misappropriation of likeness and false

endorsement/ unfair competition pursuant to the Lanham Act, 15 U.S.C. §1125 et seq.

and N.J.S.A. 56:4-1. In this case, the Court harbors concerns about the propriety of

damages sought against Defendant Harding Brass through the entry of default

judgment without an explanation of how the damages Plaintiffs seek are attributable

solely to Harding Brass LLC in light of the recovery Plaintiffs received from dismissed

Defendant Pole & Pitt. Pole & Pitt LLC is an entity that shares commonality of business

address, corporate principle place of business, and the operator of the Pole Position

Gentlemen’s Club. On this record, the entry of a judgment appears improper.

       The Court will direct Plaintiffs to submit additional briefing on the damages it

seeks from Defendant Harding Brass with an explanation as to why those damagers

differ from that collected from Pole & Pitt, LLC. The Court reserves the right to hold an

evidentiary hearing to investigate this matter and to hear evidence to determine

damages at that time.

       Accordingly,

       IT IS ORDERED on this 3rd day of March 2020 that Plaintiffs’ Motion for

Default Judgment is granted [Dkt. No. 40] as to liability only; and it is further

       ORDERED that Plaintiffs shall file a submission explaining the propriety of the

damages they seek against Defendant Harding Brass in a manner that distinguishes the

damages they seek against Harding Brass from those damages collected from Pole &

Pitt; and it is further
      ORDERED that Plaintiffs shall file an Affidavit detailing the damages they seek

as to Defendant Harding Brass, LLC; and it is further

      ORDERED that Plaintiffs submissions are due on or before April 2, 2020.


                                               s/ Joseph H. Rodriguez
                                               Hon. Joseph H. Rodriguez
                                               U.S. District Court Judge
